                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


UNITED STATES OF AMERICA,

      Plaintiff,
                                    CASE NO. 10-CV-20770
v.                                  HONORABLE DENISE PAGE HOOD

MANUEL RODGERS,

     Defendant.
_________________________/


              ORDER DENYING WITHOUT PREJUDICE
     EMERGENCY MOTION TO DISMISS COMPLAINT/INDICTMENT
                             AND
     TRANSFERRING MOTION TO THE SIXTH CIRCUIT COURT OF
      APPEALS AS A SUCCESSIVE MOTION UNDER 28 U.S.C. ' 2255

      This matter is now before the Court on Defendant Manuel Rodgers=

Emergency Motion to Dismiss Complaint and Indictment, considered as another

successive motion under 28 U.S.C. ' 2255. (ECF No. 82) On February 4,

2015, an Opinion and Order denying Defendant=s Motion to Vacate Sentence

Under 28 U.S.C. ' 2255 was filed, along with the Judgment. (ECF Nos. 66, 67)

Defendant has since filed several post-judgment motions. On February 22, 2019,

the Sixth Circuit Court of Appeals entered an Order denying Defendant=s latest

successive motion. (ECF No. 81). For the reasons set forth below, the Court
must transfer this motion to the Sixth Circuit Court of Appeals as another

successive motion.

           The Antiterrorism and Effective Death Penalty Act of 1996 (AAEDPA@),

codified at 28 U.S.C. ' 2241 et. seq., amended 28 U.S.C. '' 2244, 2253, and 2254,

governs habeas corpus proceedings in federal courts.             Pursuant to those

amendments, an individual seeking to file a Asecond or successive@ habeas petition

must ask the appropriate court of appeals for an order directing the district court to

consider   the    petition.   See    28   U.S.C.   '   2244(b)(3)(A);    Stewart    v.

Martinez-Villareal, 523 U.S. 637, 641 (1998); In re Wilson, 142 F.3d 939, 940 (6th

Cir. 1998). This requirement transfers to the court of appeals a screening function

which the district court previously performed. Felker v. Turpin, 518 U.S. 651,

664 (1996).      The Sixth Circuit requires a successive ' 2255 motion to be

transferred to the Sixth Circuit Court of Appeals. In re Nailor, 487 F.3d 1018,

1022-23 (6th Cir. 2007).      Any Rule 60(b) motion is considered a second or

successive ' 2255 motion which must be transferred to the Sixth Circuit Court of

Appeals for certification. In re Sims, 111 F.3d 45, 47 (6th Cir. 1997); Gonzales v.

Crosby, 545 U.S. 524, 531 (2005).

      Accordingly,

      IT IS ORDERED that Defendant=s Emergency Motion to Dismiss Complaint

                                          2
and Indictment is DENIED without prejudice. (ECF No. 82)

       IT IS FURTHER ORDERED that the Clerk of the Court TRANSFER this

Emergency Motion to Dismiss Complaint and Indictment to the Sixth Circuit Court

of Appeals.




                                    s/Denise Page Hood
                                    DENISE PAGE HOOD
                                    CHIEF JUDGE
Dated: December 23, 2019




                                      3
